Exhibit 10.19

 

JOINDER

 

This JOINDER  (“Joinder”) to the Tax Receivable Agreement (as defined below) is
dated as of December 19, 2018, and is entered into by and among RE/MAX Holdings,
Inc., a Delaware corporation (“Holdings”), Parallaxes Capital Opportunities Fund
I L.P., a Delaware limited partnership (“Transferor”), and Parallaxes Rain
Co-Investment, LLC, a Delaware limited liability company (“Permitted
Transferee”).

 

WHEREAS, on the date hereof, the Permitted Transferee acquired (the
“Acquisition”) the right to receive any and all payments that may become due and
payable under the Tax Receivable Agreement (as defined below) and the Settlement
Agreement with respect to Preferred Units and Common Units that were previously
sold by Weston Presidio V, L.P., a Delaware limited partnership (“Prior
Transferor”) as described and set forth in greater detail in Annex A to this
Joinder (the “Interest”) and subsequently sold by Oberndorf Investments LLC, a
Delaware limited liability company, to the Transferor pursuant to the Assignment
and Assumption Agreement, dated as of October 4, 2018, by and between the Prior
Transferor and the Transferor, pursuant to which the Prior Transferor assigned
all of its right, title and interest in that certain Tax Receivable Agreement,
dated as of October 7, 2013, by and between Holdings and the Prior Transferor
(the “Tax Receivable Agreement”) to Transferor; and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6 of the
TRA and Section 7(b) of that certain Settlement Agreement, dated as of August 7,
2017, by and among Holdings, Transferor and RIHI, Inc. (the “Settlement
Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:

 

Section 1.1.      Definitions.  To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Tax Receivable Agreement.

 

Section 1.2.     Joinder.

 

(a)        Permitted Transferee hereby is becoming a Party to the Tax Receivable
Agreement for all purposes of the Tax Receivable Agreement and to the extent of
the Interest.  Permitted Transferee hereby is becoming a Party to the Settlement
Agreement for all purposes of the Settlement Agreement and to the extent of the
Interest.  For the avoidance of doubt, Permitted Transferee hereby acknowledges
and agrees that it is bound by Section 7.12 (Confidentiality) of the Tax
Receivable Agreement.  Permitted Transferee further acknowledges and agrees that
with respect to information acquired pursuant to the Tax Receivable Agreement
(other than information described in clause (i) of Section 7.12
(Confidentiality) of the Tax Receivable Agreement), any Person that obtains such
information from the Permitted Transferee pursuant to Permitted Transferee’s
limited partnership agreement or otherwise shall be bound by restrictions
comparable







--------------------------------------------------------------------------------

 



to and no less restrictive than those set forth in Section 7.12
(Confidentiality) of the Tax Receivable Agreement. For the avoidance of doubt,
references in Section 7(b)(i) and 7(b)(iii) of the Settlement Agreement to “any
Taxable Year prior to … Transferee’s joinder to [the Tax Receivable Agreement]
and [the] Settlement Agreement” mean a Taxable Year ending prior to the date
hereof.

 

(b)        Transferor acknowledges and agrees that it shall continue to be bound
by Section 7.12 (Confidentiality) of the Tax Receivable Agreement with respect
to information obtained by Transferee pursuant to the Tax Receivable Agreement,
as well as by such other provisions of the Tax Receivable Agreement to the
extent applicable to Transferor following the Acquisition of the Interest by
Permitted Transferee.

 

Section 1.3.     Governing Law.  This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Delaware (without regard
to any choice of law rules thereunder).

 

*        *        *        *        *

 







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered as of the
date first above written.

 

 

 

 

 

Parallaxes Rain Co-Investment, LLC

 

 

 

By:

Parallaxes Capital Opportunity Fund I L.P., its Sole Member

 

 

 

By:

Parallaxes Capital Management LLC

 

 

Its Manager

 

 

 

 

 

 

By:

/s/ Andrew Lee

 

Name:

Andrew Lee

 

Title:

Managing Partner and CIO

 

 

 

 

 

RE/MAX Holdings, Inc.

 

 

 

 

 

By:

/s/ Karri Callahan

 

Name:

Karri Callahan

 

Title:

Chief Financial Officer

 

 

 

Parallaxes Capital Opportunity Fund I L.P.

 

 

 

By:

Parallaxes Capital Management LLC

 

 

Its Manager

 

 

 

 

 

By:

/s/ Andrew Lee

 

Name:

Andrew Lee

 

Title:

Managing Partner and CIO

 







--------------------------------------------------------------------------------

 



ANNEX A

 

Common Unit Holders and Transfers

 

 

 

 

Preferred Units

Common Units

On October 7, 2013, RMCO, LLC's Class A preferred membership interest was
converted into (i) a new preferred membership  interest that reflected Weston
Presidio V L.P.'s liquidation preference of $49,850,000 and (ii) a common
interest in the form of new Common Units that reflected Weston Presidio's
pro-rata share of the residual equity value of RMCO ,

LLC on October 7, 2013.

Weston Presidio V, L.P. redeemed all 3,750,000 Common Units at a price per
Common Unit equal to the public offering price per share of RE/MAX Holdings'
Class A common stock, less underwriting discounts, totaling $76,931,250.

 



--------------------------------------------------------------------------------